 



Exhibit 10(n)
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT FOR EMPLOYEES
(WITH RELATED DIVIDEND EQUIVALENTS)
PERFORMANCE SHARES GRANTED
TO BARRY SANDERS ON OCTOBER 30, 2007
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company 2006 Long-Term Incentive Plan (“Plan”) through which key
employees, like you, may acquire (or share in the appreciation of) common
shares, without par value, of the Company (“Shares”). Capitalized terms that are
not defined in this Award Agreement have the same meanings as in the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:
     - Read the Plan and this Award Agreement carefully; and
     - Contact Pam Kuryla, Vice President, Global Total Rewards at
(937) 644-7634 if you have any questions about your Award. Or, you may send a
written inquiry to the address shown below:
The Scotts Miracle-Gro Company
Attention: Pam Kuryla
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than December 15, 2007 you must return a signed copy of this
Award Agreement to:
Merrill Lynch
Attention: Edward J. Yen & Associates
8425 Pulsar Pl., Ste. 200
Columbus, OH 43240
(800) 285-0648
The Company intends that this Award not be considered to provide for “deferred
compensation” under Section 409A of the Code and that this Award Agreement be so
administered and construed. You agree that the Company may modify this Award
Agreement, without any further consideration, to fulfill this intent, even if
those modifications change the terms of your Award and reduce its value or
potential value.

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR AWARD
You have been granted the right to receive up to 40,000 Performance Shares in
the aggregate, which includes up to 10,000 Performance Shares for the Fiscal
Year 2008 Performance Period (the “2008 Performance Shares”), up to 10,000
Performance Shares for the Fiscal Year 2009 Performance Period (the “2009
Performance Shares”) and up to 20,000 Performance Shares for the Fiscal Year
2010 Performance Period (the “2010 Performance Shares”), and an equal number of
related dividend equivalents, subject to the terms and conditions of the Plan
and this Award Agreement. Each whole Performance Share represents the right to
receive one full Share at the time and in the manner described in this Award
Agreement. Each dividend equivalent represents the right to receive a cash
amount and/or additional Performance Shares (determined in accordance with
Section 4(e)(ii)) in respect of the dividends that are declared and paid during
the relevant Performance Period (as described in Section 2) with respect to the
Share represented by the related Performance Share.
2. PERFORMANCE PERIODS AND SETTLEMENT
     (a) PERFORMANCE PERIODS.
          (i) The “Fiscal Year 2008 Performance Period” is the period beginning
on October 1, 2007 and ending on September 30, 2008.
          (ii) The “Fiscal Year 2009 Performance Period” is the period beginning
on October 1, 2008 and ending on September 30, 2009.
          (iii) The “Fiscal Year 2010 Performance Period” is the period
beginning on October 1, 2009 and ending on September 30, 2010.
     (b) SETTLEMENT. As soon as practicable following the last day of the
relevant Performance Period, the Committee will ascertain whether any of the
performance goals (as described in Section 3) were satisfied during such
Performance Period and the extent to which such performance goals have been
satisfied. If none of the performance goals were satisfied during the relevant
Performance Period, all of your Performance Shares relating to such Performance
Period will be forfeited. If one or more of the performance goals were satisfied
during such Performance Period:
          (i) The Committee will ascertain the number of Performance Shares
which you earned (and which have become vested) over the Performance Period, to
be determined as a function of the extent to which the corresponding performance
goals have been achieved; and
          (ii) Within 60 days after the last day of the relevant Performance
Period, the Company will distribute to you (A) a number of full Shares to you
equal to the number of whole Performance Shares that became vested on the last
day of the relevant Performance Period and (B) a cash amount for any fractional
Performance Share that became vested on the last day of the relevant Performance
Period, determined based upon the Fair Market Value of a Share on the last day
of such Performance Period.

2



--------------------------------------------------------------------------------



 



     (c) There are some special situations in which your Performance Shares may
vest earlier. These are described in Sections 4(a)(ii) and 4(c) of this Award
Agreement.
3. PERFORMANCE GOALS
     (a) The performance goals established by the Committee with respect to the
2008 Performance Shares are detailed in Attachment A.
     (b) The performance goals with respect to the 2009 Performance Shares and
the 2010 Performance Shares will be established by the Committee and set forth
in supplemental Attachments B and C, respectively, to this Award Agreement no
later than 90 days following the first day of the relevant Performance Period.
4. GENERAL TERMS AND CONDITIONS
     (a) YOU WILL FORFEIT YOUR PERFORMANCE SHARES IF YOU TERMINATE BEFORE THE
END OF THE RELEVANT PERFORMANCE PERIOD.
     (i) Except as provided in Section 4(a)(ii) or 4(c):
          (A) Your 2008 Performance Shares will be forfeited if you Terminate
for any reason (including retirement) before September 30, 2008.
          (B) Your 2009 Performance Shares will be forfeited if you Terminate
for any reason (including retirement) before September 30, 2009.
          (C) Your 2010 Performance Shares will be forfeited if you Terminate
for any reason (including retirement) before September 30, 2010.
For purposes of this Award Agreement, “Terminate” (or any form thereof) means
cessation of the employee-employer relationship between you and the Company and
all Affiliates and Subsidiaries for any reason.
     (ii) Notwithstanding the foregoing, if your employment is Terminated
without Cause or for Good Reason (each as defined in the Employment Agreement
for Barry Sanders, effective as of October 1, 2007, between you and The Scotts
Company LLC), the Committee, in its sole discretion, shall have the authority to
vest any or all of your Performance Shares (for any or all of the relevant
Performance Periods) and distribute a number of Shares to you equal to the
number of Performance Shares so vested no later than 60 days following such
Termination.
     (b) YOU MAY FORFEIT YOUR PERFORMANCE SHARES IF YOU ENGAGE IN CONDUCT THAT
IS HARMFUL TO THE COMPANY (OR ANY AFFILIATE OR SUBSIDIARY). You will forfeit any
outstanding Performance Shares and must return to the Company all Shares and
other amounts you have received through the Plan if, without the Company’s
written consent, you do any of the following within 180 days before and 730 days
after you Terminate:

3



--------------------------------------------------------------------------------



 



     (i) You serve (or agree to serve) as an officer, director, consultant,
manager or employee of any proprietorship, partnership, corporation or other
entity or become the owner of a business or a member of a partnership, limited
liability company or other entity that competes with any portion of the
Company’s (or any Affiliate’s or Subsidiary’s) business with which you have been
involved any time within five years before your Termination or render any
service (including, without limitation, advertising or business consulting) to
entities that compete with any portion of the Company’s (or any Affiliate’s or
Subsidiary’s) business with which you have been involved any time within five
years before your Termination;
     (ii) You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
     (iii) You deliberately engage in any action that the Company concludes has
caused substantial harm to the interests of the Company or any Affiliate or
Subsidiary;
     (iv) On your own behalf or on behalf of any other person, partnership,
association, corporation, limited liability company or other entity, you solicit
or in any manner attempt to influence or induce any employee of the Company or
any Affiliate or Subsidiary to leave the Company’s or any Affiliate’s or
Subsidiary’s employment or use or disclose to any person, partnership,
association, corporation, limited liability company or other entity any
information obtained while an employee of the Company or any Affiliate or
Subsidiary concerning the names and addresses of the Company’s or any
Affiliate’s or Subsidiary’s employees;
     (v) You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
     (vi) You fail to return all property (other than personal property),
including keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, formulae or any other tangible property or document and any and
all copies, duplicates or reproductions that you have produced or received or
have otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
     (vii) You engaged in conduct that the Committee reasonably concludes would
have given rise to a Termination for Cause had it been discovered before you
Terminated.
     (c) CHANGE IN CONTROL. Normally, your Performance Shares will vest only in
the circumstances described in Section 2 and, if applicable, Section 4(a)(ii)
above. However, if

4



--------------------------------------------------------------------------------



 



there is a Change in Control, your Performance Shares may vest earlier. You
should read the Plan carefully to ensure that you understand how this may
happen.
     (d) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the
Company may amend or terminate this Award Agreement or the Plan at any time.
     (e) RIGHTS BEFORE YOUR PERFORMANCE SHARES VEST.
     (i) Except as provided in Section 4(e)(ii) below, you will have none of the
rights of a shareholder with respect to Shares underlying the Performance Shares
unless and until you become the record holder of such Shares.
     (ii) With respect to each dividend equivalent:
          (A) If a cash dividend is declared and paid on the Shares underlying
the Performance Shares, you will be credited with a cash amount equal to the
product of (I) the number of Performance Shares granted under this Award
Agreement that have not been settled or forfeited as of the dividend payment
date, multiplied by (II) the amount of the cash dividend paid per Share. Also, a
reasonable rate of interest, as determined by the Committee in its sole
discretion, will be credited during the relevant Performance Period with respect
to any cash amount so credited during the period beginning on the first day of
the relevant Performance Period and ending on the last day of the relevant
Performance Period. Such cash amount and interest thereon shall be subject to
the same terms and conditions as the related Performance Shares and shall be
settled in cash if, when and to the extent the related Performance Shares are
settled.
          (B) If a Share dividend is declared and paid on the Shares underlying
the Performance Shares, you will receive an additional number of Performance
Shares equal to the product of (I) the number of Performance Shares granted
under this Award Agreement (including additional Performance Shares previously
received in accordance with this Section 4(e)(ii)(B)) that have not been settled
or forfeited as of the dividend payment date, multiplied by (II) the dividend
paid per Share. Such amount shall be subject to the same terms and conditions as
the related Performance Shares and shall be settled in Shares if, when and to
the extent the related Performance Shares are settled, rounded down to the
nearest whole Share.
          (C) In the event a Performance Share is forfeited under this Award
Agreement, the related dividend equivalent, plus any applicable interest, will
also be forfeited.
     (f) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any Performance Shares and related dividend equivalents that vest before
you die but are settled after you die. This may be done only on the attached
Beneficiary Designation Form and by following the rules described in that Form.
The Beneficiary Designation Form does not need to be completed now and is not
required as a condition of

5



--------------------------------------------------------------------------------



 



receiving your Award. However, if you die without completing a Beneficiary
Designation Form or if you do not complete that Form correctly, your beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate.
     (g) TRANSFERRING YOUR PERFORMANCE SHARES AND RELATED DIVIDEND EQUIVALENTS.
Normally, your Performance Shares and the related dividend equivalents may not
be transferred to another person. However, as described in Section 4(f), you may
complete a Beneficiary Designation Form to name the person to receive any
Performance Shares and related dividend equivalents that vest before you die but
are settled after you die. Also, the Committee may allow you to place your
Performance Shares and related dividend equivalents into a trust established for
your benefit or the benefit of your family. Contact [Third Party Administrator]
at [TPA Telephone Number] or at the address given above if you are interested in
doing this.
     (h) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (i) OTHER AGREEMENTS. Your Performance Shares and the related dividend
equivalents will be subject to the terms of any other written agreements between
you and the Company or any Affiliate or Subsidiary to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement.
     (j) ADJUSTMENTS TO YOUR PERFORMANCE SHARES. Subject to the terms of the
Plan, your Performance Shares will be adjusted, if appropriate, to reflect any
change to the Company’s capital structure (e.g., the number of your Performance
Shares will be adjusted to reflect a stock split).
     (k) OTHER RULES. Your Performance Shares and the related dividend
equivalents are subject to more rules described in the Plan. You should read the
Plan carefully to ensure you fully understand all the terms and conditions of
the grant of Performance Shares and the related dividend equivalents made to you
under this Award Agreement.
5. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
     (a) A copy of the Plan has been made available to you;
     (b) You understand and accept the terms and conditions of your Award;
     (c) You will consent (on your own behalf and on behalf of your
beneficiaries and transferees and without any further consideration) to any
necessary change to your Award or this Award Agreement to comply with any law
and to avoid paying penalties under Section 409A of the Code, even if those
changes affect the terms of your Award and reduce its value or potential value;
and

6



--------------------------------------------------------------------------------



 



     (d) You must return a signed copy of this Award Agreement to the address
given above before [Date 30 Days After Grant Date].

              BARRY SANDERS   THE SCOTTS MIRACLE-GRO COMPANY
 
           
By:
  /s/ Barry W. Sanders   By:   /s/ Denise S. Stump
 
           
 
            Date signed: 1/7/2008   Denise S. Stump
Executive Vice President, Global Human Resources
Date signed: 12/20/2007

7



--------------------------------------------------------------------------------



 



ATTACHMENT A
Performance Goal for Fiscal Year 2008 Performance Period
Performance Shares for the Fiscal Year 2008 Performance Period will be earned
ratably based on actual North America Total EBTA (which includes SLS and Smith &
Hawken) performance as indicated in the following table.

                                                              In $Millions      
                                  FY08 Measurement                              
    Budget Level   Measure   Weight   Minimum   Maximum   (info only)
North America - Total
  EBTA     100 %   $ 276.9     $ 342.6     $ 346.1  
$ vs. Budget
                    (69.2 )     (3.5 )        
% of Budget
                    80.0 %     99.0 %        
Number of Performance Shares Earned
                    5,000       10,000          

Shares will be earned on a straight-line basis for performance between threshold
and maximum
If the minimum performance goal is not satisfied, all of the 2008 Performance
Shares will be forfeited.

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
[Insert Performance Goals for Fiscal Year 2009 Performance Period]

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
[Insert Performance Goals for Fiscal Year 2010 Performance Period]

 